United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-1494NE
            _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        *
Randall Tyndall,                        *
                                        *
                   Appellant.           *
                                             Appeals from the United States
            _____________                    District Court for the District
                                             of Nebraska.
            No. 97-1651NE
            _____________                           [UNPUBLISHED]

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        *
Frank Tyndall,                          *
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: October 24, 1997
                                Filed: October 30, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                                    _____________

PER CURIAM.

       Randall Tyndall and Frank Tyndall appeal their assault-related convictions, and
Frank Tyndall also appeals his sentence. Their appeals have been submitted on the
briefs. The Tyndalls contend the district court committed error in admitting evidence
offered by the government and refusing to admit hearsay statements made by the
victim's nontestifying relatives. They also raise a contention related to a supplemental
instruction given to the jury during the course of the jury's deliberations. Frank Tyndall
raises an argument about the district court's enhancement of Tyndall's sentence for
obstruction of justice based on his trial testimony. We conclude that a discussion of
the issues presented by this appeal will serve no useful purpose. We have carefully
considered the Tyndalls' contentions and find them to be without merit. We thus affirm
the Tyndalls' convictions and Frank Tyndall's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-